Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Vitran launches its new U.S. LTL IT operating platform TORONTO, May 22 /CNW/ - Vitran Corporation Inc. (NASDAQ: VTNC, TSX: VTN), a North American transportation and logistics firm, today announced that on May 19th the Company launched its new U.S. LTL IT operating platform which is expected to enhance management's ability to drive revenue growth, increase productivity, streamline costs, and deliver improved profitability. The new operating system replaces the three legacy IT systems in the U.S.
